RESTRICTION REQUIREMENT

Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	The species are as follows:

1. Linker: Applicant must elect a specific species from: 
a) an alkyl radical, or 
b) an aryl radical, or 
c) an alkenyl radical, or 
d) an alkynyl radical, or 
e) an ether, or 
f) a thioether, or 
g) an amine, or 
h) an ester, or 
i) an amide, or 
j) a carboxylic acid derivative excluding an amide, or 
k) a heterocycle, or 
l) a disulfide, or 

n) an imide, 
reading on claim 1.

2. Form of fructose: Applicant must elect a specific species from: 
	a) open chain, or
	b) furanoid, or
c) pyranoid, or
d) a gradient copolymer;
furthermore, applicant must elect the linkage site of the non-glycosidic linkage, selecting from one of the five possible carbon atoms (1, 3, 4, 5, or 6), reading on claim 1. 

3. Form of cationic polymer: Applicant must elect a specific species from: 
	a) a homopolymer, or
	b) a random copolymer, or
c) a block copolymer, or
d) a gradient copolymer,
reading on claim 4. 
4. If applicant elects a copolymer polymer form, applicant must elect a linear or branched copolymer, reading on claim 5.

5. Applicant must elect a mode of bonding of a biologically active material, selected from electrostatic or covalent or both, reading on claim 8.

6. Species of nucleic acid: Applicant must elect a specific species from: 
	a) DNA, or
b) RNA, or 
c) a ribosome 
c) or a DNA-RNA hybrid;
furthermore, applicant must elect from double-stranded and/or single-stranded nucleic acid, reading on claim 9.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of allowed generic claim. 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general  relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Sagara (US 2003/0018002 A1) teaches a polymeric conjugate for targeted gene delivery comprising a poly(ethylene glycol) (PEG) grafted cationic polymer and a targeting moiety such as fructose (Abstract and pg 3, [0026]). As such, Sagara discloses the cationic polymer, the linker (polyethylene glycol, an ether), and D-fructose as a targeting moiety.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Telephonic Prosecution
Due to the complex nature of the restriction requirement, no telephone call was made to request an oral election.  See MPEP 812.01.
 	
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P COHEN/Primary Examiner, Art Unit 1612